Citation Nr: 9900395	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-48 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1951 to 
July 1953.  He died in January 1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant appeared at a hearing before a member of 
the Board and was assisted at that hearing by a 
representative of the Veterans Services Division of the VA.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she and the veteran lived 
together as husband and wife from 1969 to 1979 in New York 
and from 1979 until the veteran's death in Puerto Rico.  She 
states that she was told by someone at a VA office in Puerto 
Rico that she was eligible for benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the appellants claim for entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of entitlement to VA death benefits


FINDINGS OF FACT

1.  The veteran had more than 90 days of active wartime 
service; he died in January 1996.  

2.  The veteran and the appellant lived together from 
November 1969 until the veterans death.

3.  The evidence fails to show that the veteran and the 
appellant ever formed an intent to enter into a marital 
relationship.


CONCLUSION OF LAW

The appellant was not the legal spouse of the veteran at the 
time of his death and her marriage to him may not be deemed 
valid.  38 U.S.C.A. §§ 101(3), 103 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran and [redacted] were married 
in New York in December 1954.  That marriage was terminated 
by her death in September 1994.  The appellant was married to 
[redacted] in New York in December 1953 and that marriage was 
terminated by divorce in New York in May 1974.

In June 1978, June 1982, and February 1994 the veteran 
reported that he was married to [redacted] and that they lived 
together.  On the first two occasions he also indicated that 
each of them had been married once.  

On an Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (VA Form 21-534) received in April 1996 the appellant 
reported that she had been married to [redacted] and that that 
marriage ended in divorce in 1973.  She stated that the 
veteran had been married to [redacted] in 1954 and that that 
marriage ended in separation in November 1970.  She related 
that she and the veteran lived in a common law marriage from 
November 1970 until the veterans death in 1996.  She stated 
that they were never legally married because he did not 
get divorced from [redacted].

In a statement dated in July 1996 the appellant reported that 
she and the veteran began living together in November 1969 
and that they lived together continuously from that date 
until the date of the veterans death.  She stated that she 
never used the veterans last name.  She related that they 
both had previous ceremonial marriages which ended in 
separation in November 1969.  She submitted two statements 
from acquaintances dated in June 1996 which were to the 
effect that the veteran and the appellant were generally 
known as husband and wife.  Each witness indicated that she 
considered the veteran and the appellant to be husband and 
wife because they lived together.

In a letter dated in April 1997 the appellant related that 
she talked to a friend in Puerto Rico who told her that she 
was receiving VA benefits after living for 18 years with a 
man who was not divorced from his previous wife.  She stated 
that the friend was told that she would be entitled to half 
of the benefits and the other half would go to the veterans 
legal wife.  

In letters dated in April and July 1997 the RO asked the 
appellant whether she was aware that common-law marriages 
were not recognized in Puerto Rico.  In response to those 
letters she submitted two Statements in Support of Claim (VA 
Form 21-4138).  In the first, dated in August 1997 she stated 
that she was not aware that common law marriages were not 
recognized in Puerto Rico.  In the second, dated in September 
1997, she asserted that in Puerto Rico everyone was 
considered husband and wife if they lived together.

The appellant testified at a hearing before a member of the 
Board at the RO in August 1998.  She indicated that she and 
the veteran began living together in New York in 1969 and 
moved to Puerto Rico in 1979 where they lived until the 
veteran died in 1996.  She reported that in Puerto Rico seven 
years of living together is considered as a common-law 
marriage.  She also submitted three documents written in 
Spanish which were described at the hearing as a deed showing 
that the veteran and the appellant bought a house together, a 
statement from a hospital allowing the veteran to stay with 
the appellant at the hospital as her spouse and copies of 
telephone bills reportedly showing that the veteran and the 
appellant were living at the same house.  The appellant 
signed a statement waiving consideration of those documents 
by the RO. 

The surviving spouse of a veteran of a period of war who 
served for more than 90 days is entitled to receive VA death 
pension benefits.  38 U.S.C.A. §§ 1521(j), 1541(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.54 (1998).  The veteran had 
wartime service from July 1951 to July 1953.  38 U.S.C.A. 
§ 101(9), (11). 

The term surviving spouse is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.50 (1998).  In determining whether a person is or was the 
spouse of a veteran, the validity of the marriage for VA 
purposes is determined according to the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) 
(1998).

Where a claimant, without knowledge of any legal impediment, 
entered into a marriage with a veteran which, but for the 
impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for one year or more 
immediately before the veterans death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.52 (1998).  The VA General Counsel, in a 
Precedent Opinion, held, that for purposes of section 103(a), 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
legal impediment to that marriage. See VAOPGCPREC 58-91 
(O.G.C. Prec. 58-91).  The claimant's signed statement that 
he or she had no knowledge of an impediment to the marriage 
to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c) (1998)

In this case the woman to whom the veteran had been married 
for many years died in September 1994, so there is no legal 
surviving spouse to prevent the appellant from establishing 
a deemed valid marriage between her and the veteran.  
Therefore, it does not matter whether New York or Puerto Rico 
recognize common-law marriage, because, if the appellant can 
establish the elements of a common law marriage and her lack 
of knowledge of that legal impediment, her common-law 
marriage could be deemed valid for the purpose of 
establishing her entitlement to VA death benefits as the 
veterans surviving spouse.  The United States Court of 
Veterans Appeals (Court), in Colon v. Brown, 9 Vet.App. 104 
(1996), held that the VA duty to assist (38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998)) a claimant included a 
duty to provide an appellant with an opportunity to submit a 
signed statement pursuant to 38 C.F.R. § 3.205(c).  That has 
been done in this case.  The duty to assist having been 
fulfilled, it remains for the Board to determine whether the 
evidence establishes that the appellant was, in fact, without 
knowledge of any legal impediment to her marriage to the 
veteran and, if so, whether she has shown that she and the 
veteran thought they had entered into a common-law marriage.
While the appellant may have been ignorant with regard to the 
law concerning common-law marriage, she clearly understood 
that a prior subsisting marriage was an impediment to a 
marriage between her and the veteran since she stated on her 
initial application for VA benefits that she and the veteran 
were never legally married because the veteran did not get 
divorced from [redacted].  Indeed, the appellant dates the 
beginning date of her relationship with the veteran to a time 
more than four years before the date when her divorce from 
her first husband was accomplished.  Accordingly, if a deemed 
common-law marriage could be established between the 
appellant and the veteran, it would have to be based on their 
relationship after the death of the veterans wife in 
September 1994.  

In a statement dated in July 1996 the appellant reported that 
she never used the veterans last name.  She submitted 
statements of two people who were acquainted with the veteran 
and the appellant when they lived in New York and who 
indicated that they were generally known as husband and wife, 
but when asked to give reasons for believing that the veteran 
and the appellant were married, they stated merely because 
they lived together.  While claiming a common-law marriage 
with the veteran, the appellant reported at the outset that 
they were never legally married.  The Board also notes 
that for many years after beginning to cohabit with the 
appellant, the veteran continued to report to the VA that he 
was married to [redacted].  He never claimed the appellant as 
his spouse for VA benefit purposes.  One factor in 
establishing a common-law marriage is intent the of the 
parties to enter into a marital relationship.  Intent is 
often inferred from cohabitation and reputation, but it is 
clear in this case from the statements of the parties, that 
there was no intent on their part to enter into a marital 
relationship.  The Board notes the evidence that the veteran 
and the appellant bought a house together and that the 
veteran stayed at a hospital with the appellant as her 
husband.  While those actions indicate an intent to maintain 
a long term relationship and a personal affection, they do 
not show an intent to enter into a marital relationship.  
Therefore, the Board can only conclude that the evidence does 
not support a finding that the veteran and the appellant 
contracted a deemed valid common-law marriage in this case.
ORDER

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
benefits is denied.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
